DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on March 19, 2021.  Claims 25, 32 and 39 have been amended.  Claims 27, 30, 34, 37, 41 and 44 have been cancelled.  New claims 46-54 have been added.  Claims 25, 26, 29, 31-33, 36, 38-40, 43 and 45-54 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 26, 29, 31-33, 36, 38-40, 43 and 45-54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Locke (US 2018/0181958).
A computer-implemented method, comprising: (Locke, Fig. 4, [0074], method 400)
detecting a credit card within a reading distance of a mobile device, wherein the credit card is associated with a credit card account, wherein the credit card includes a physical tag, and wherein the credit card account is locked; (Locke, Fig. 4, [0078], dynamic transaction card may be placed within the 
obtaining a tag ID, wherein the tag ID is obtained from the physical tag, wherein the tag ID is associated with the credit card account; (Locke, Fig. 4, [0079],  at block 412 application processor on dynamic transaction card generates passive tag to securely store user account information in the passive tag)
transmitting the tag ID, wherein when the tag ID is received, the tag ID is used to access the credit card account for authorization and to generate a token that represents the credit card account; receiving the token when the tag ID is authorized, wherein when the token is received, the token is stored in an electronic wallet of the mobile device; associating the received token with the tag ID, wherein the electronic wallet does not store information identifying the credit card; (Locke, Fig. 4, [0079], information obtained via a NFC antenna on the user device, sensitive user account information does not need to be entered to facilitate the multi-factor authentication and may be obtained through the connection between the dynamic transaction card and the user device; Fig. 4, [0080], at block 414, the dynamic transaction card receives connection attempt from user device application associated with the user device to pair the dynamic transaction card with the user device and utilizing this connection, the user device application executed on the user device may obtain the user account information stored on the passive tag at block 41; Fig. 1, [0042], dynamic transaction card system 144)
receiving a request to temporarily unlock the credit card account, wherein the request is associated with a transaction, and wherein the request is processed when the credit card is within the reading distance of the mobile device; retrieving the received token from the electronic wallet of the mobile device, wherein the token is retrieved using the tag ID obtained from the physical tag while the credit card is within the reading distance of the mobile device; (Locke, Fig. 3, [0072], secure authentication and secure online checkout; Fig. 1, [0042], dynamic transaction card system 144; Fig. 4, 
transmitting access request information, wherein the access request information is associated with the transaction, wherein the access request information includes the received token and the tag ID, wherein the access request information does not include credit card information, and wherein when the access request information is received at a payment authorization system, the received token is validated using the tag ID to temporarily unlock the credit card account for a duration of the transaction only; and receiving payment status information indicating whether the transaction has been authorized, wherein when the transaction is authorized, the credit card account is unlocked for the duration of the transaction, and the credit card account is locked as a result of the transaction having been completed.  (Locke, Fig. 4, [0079], information obtained via a NFC antenna on the user device, sensitive user account information does not need to be entered to facilitate the multi-factor authentication and may be obtained through the connection between the dynamic transaction card and the user device; Fig. 1, [0042], dynamic transaction card system 144; [0043], transaction system 146 for user purchase; [0082], push notification authentication; [0083], single-use transaction key)
Claims 32 and 39 correspond to claim 25 and are rejected on the same grounds.  Regarding claims 32 and 39, Locke, Fig. 4, [0074], method 400; [0090], physical media and computer systems.  
Claim 26 recites:
The computer-implemented method of claim 25, wherein the token represents the credit card account.  (Locke, Fig. 4, [0085], token represents financial account)
Claims 33 and 40 correspond to claim 26 and are rejected on the same grounds.



Claim 29 recites:
The computer-implemented method of claim 25, wherein the payment status information includes a notification indicating that the credit card account has been unlocked.  (Locke, [0082], push notification and subsequent approval or denial)
Claims 36 and 43 correspond to claim 29 and are rejected on the same grounds.
Claim 31 recites:
The computer-implemented method of claim 25, wherein the credit card account is not temporarily unlocked when the transaction is not authorized.  (Locke, [0085], account provider determines whether associated transaction should be authorized) 
Claims 38 and 45 correspond to claim 31 and are rejected on the same grounds.
Claim 46 recites:
The computer-implemented method of claim 25, wherein the physical tag is a near-field communication (NFC) object, wherein the NFC object stores the tag ID.  (Locke, [0007], dynamic transaction card may store validation information in a passive tag, such as a passive NFC tag; see also[0018], [0028], [0034], [0038], [0039],[0041], [0072],[0075], [0078]-[0080], [0084])
Claims 49 and 52 correspond to claim 46 and are rejected on the same grounds.
Claim 47 recites:
The computer-implemented method of claim 25, wherein the physical tag is a sticker, wherein the sticker is physically adhered to the credit card.  (Locke, Fig. 1, [0029], [0030], secure payment chip 122; [0075], NFC attachment)
Claims 50 and 53 correspond to claim 47 and are rejected on the same grounds.



Claim 48 recites:
The computer-implemented method of claim 25, wherein the physical tag is registered for use only with the mobile device.  (Locke, [0082], account provider system may identify the user's identification and their registered user device and dynamic transaction card)
Claims 51 and 54 correspond to claim 47 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 112(b), this rejection has been withdrawn based on the amendment to claims 25, 32 and 39.
Regarding the rejections under 35 U.S.C. 102, the Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  The Applicant argues “in Locke "a dynamic transaction card ... provide[s] a unique physical token for each user ... which may be utilized to generate a passive tag," whereas another "a key or token of encrypted information representing a financial account" is communicated to "a backend account provider and/or merchant system via a mobile network." See Locke at paras. 79 and 85. As recited in Applicant's independent claims, as amended, the same recited "tag ID" is used both for "retrieving the received token from the electronic wallet of the mobile device" and for validating the received token.”  It is unclear what the Applicant is arguing as using a tag ID to retrieve and validate the token are the same operation since an invalid tag ID could neither retrieve nor validate the token.  The pairing of a mobile device having a mobile application with a dynamic transaction card to facilitate secure authentication and secure online checkout in Locke anticipates the security methods of the claims as currently drafted.  
Lastly, it is respectfully noted that the subject application is a business method resolving credit authorization requests using multi-factor authentication.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, technology to link a payment account to a mobile device, IC tags and stickers, user authentication and network communication between various parties are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Jo (US 2017/0154326) discusses a sticker as part of an NFC module, [0136].
Spodak (US 2012/0191612) discusses transceiver sticker for NFC communication, [0037].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692